Citation Nr: 9935242	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from November 1958 to January 
1962 and from February 1964 to February 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

The Board notes that the appellant was scheduled for a 
hearing before a traveling Member of the Board on October 28, 
1998.  The appellant failed to appear at this hearing.  
Review of the record does not indicate either that the 
appellant failed to receive notice of her hearing or that she 
requested that it be rescheduled.  As such, the Board will 
now consider the appellant's claim based on the evidence of 
record.  See 38 C.F.R. § 20.704(d) (1999).

The Board also notes that the RO originally denied the 
appellant's claim for service connection for the cause of the 
veteran's death in a September 1995 rating decision.  At that 
time, the RO determined that there was no evidence of either 
arteriosclerotic cardiovascular disease or diabetes mellitus 
while the veteran was in service or within the applicable 
presumptive period.  The RO also determined that there was no 
evidence of a causal relationship between the veteran's 
service-connected back disorder and the cause of death.  The 
appellant did not timely file an appeal.  However, in June 
1997, the RO received the appellant's claim for service 
connection for the cause of the veteran's death due to the 
veteran's tobacco use while in service.  The RO denied the 
appellant's claim in a December 1997 rating decision.  Given 
the alternate basis upon which the appellant sought 
entitlement and upon which the RO denied such entitlement, 
new and material evidence is not required in this instance.

Recently enacted legislation prohibits service connection for 
disability that results from a disease attributable to the 
use of tobacco products by the veteran during his or her 
service.  38 U.S.C.A. § 1103 (West Supp. 1999).  This 
legislation, however, only applies to claims filed after June 
9, 1998.  The appellant's claim was submitted prior to June 
9, 1998.


FINDINGS OF FACT

1.  The record shows that the veteran died on August [redacted] 
1995, at the age of 53, due to the immediate cause of 
arteriosclerotic cardiovascular disease, with diabetes 
mellitus as the underlying cause.  It was marked on the death 
certificate that the decedent's tobacco use probably 
contributed to the cause of death.

2.  Prior to the veteran's death, service connection had been 
granted for spondylolisthesis with L5-S1 fusion and L4-5 
laminectomy, evaluated as 60 percent disabling.  A total 
rating based on individual unemployability had been in effect 
since May 1993.

3.  No competent medical evidence has been presented showing 
that the veteran acquired nicotine dependence in service or 
that the veteran was nicotine dependent prior to his death.

4.  No competent medical evidence has been presented showing 
that the veteran's tobacco use in service was the principal 
or contributory cause of his death from arteriosclerotic 
cardiovascular disease and diabetes mellitus.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).  To constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1999).  To be a contributory cause of death, 
evidence must show that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  In 
effect, the service-connected disability, to be a 
contributory cause of death, must be shown to have combined 
with the principal cause of death, that it aided or lent 
assistance to the cause of death.  It is not sufficient to 
show that it casually shared in producing death; a causal 
relationship must be shown.  38 C.F.R. § 3.312(c)(1) (1999).

The threshold question that must be resolved with regard to 
each claim of entitlement to VA benefits is whether the 
appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  If the 
appellant has not, the appeal fails as to that claim, and the 
VA is under no duty to assist the appellant in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Case law provides that, 
although a claim need not be conclusive to be well grounded, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is capable of substantiation.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, Court) has held that the three 
elements of a well grounded claim for service connection are: 
1) evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).

Specifically as to the appellant's claim in this instance, 
there must be evidence that the veteran's nicotine dependence 
arose in service and that the resulting tobacco use may be 
considered the proximate cause of the disability or death, 
which is the basis of the claim.  See VAOPGCPREC 19-97 (May 
13, 1997); see also Davis v. West, No. 97-1057 (U.S. Vet. 
App. November 19, 1999).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible, or possible, is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions as to 
medical diagnosis and causation are insufficient.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Nicotine dependence is 
a medical question that must be answered by a medical opinion 
or diagnosis.  Davis v. West, supra.


II.  Factual Background

The veteran died in August 1995.  The veteran's death 
certificate lists as the immediate cause of death 
arteriosclerotic cardiovascular disease.  Diabetes mellitus 
is listed as an underlying cause of death.  It is noted that 
tobacco use by the decedent probably contributed to the cause 
of death.

The veteran's service medical records are negative for a 
diagnosis of nicotine dependence and do not reference the 
veteran's use of tobacco (or lack thereof) in any way.

VA treatment records (dated from July 1992 to May 1993) 
reflect the veteran's reports of smoking approximately 42 
packs of cigarettes per year, since around 1957.  These 
records contain no diagnosis of nicotine dependence and do 
not offer any clinical discussion of the veteran's tobacco 
use, other than historically.

A May 1993 VA examination also reflects the veteran's report 
of having a long history of smoking.  The veteran stated that 
currently he smoked about five to 10 cigarettes per day.  In 
the past, he had smoked one to one-and-a-half packs per day, 
for more than 35 years.

Correspondence from Dr. N. (dated in September 1995) 
indicates that the veteran died a cardiac death in August 
1995 and that predisposing elements were heavy smoking and 
diabetes.  Dr. N. did not discuss whether the veteran had 
been nicotine dependent at the time of his death or while in 
service.

The RO received the appellant's VA Form 21-4138 (Statement in 
Support of Claim) in July 1997.  The appellant recalled that 
when she and the veteran (her husband) talked about his 
smoking and quitting, the veteran always said that he had 
smoked since he was 20 or 21.  He had smoked both Camels and 
some rolled cigarettes that came in the old mess kits in 
Vietnam.  The appellant stated that the veteran had attempted 
to quit twice, but both times he was unsuccessful.  He said 
it was too late and too ingrained in him.

Two lay statements from family friends (dated in July 1997) 
indicate that the veteran did not smoke prior to service.  
One statement further describes the veteran's smoking 
history, noting that there was undue pressure put upon the 
veteran while he was in service to smoke and that the veteran 
had tried "a least a 100 times" to stop smoking, but 
nothing worked.  She believed in her heart that the veteran 
died because of his cigarette smoking and the harmful effects 
it had upon his entire adult life.

III.  Analysis

The Board recognizes the appellant's contentions that the 
veteran's cigarette smoking contributed to his death from 
arteriosclerotic cardiovascular disease and that the 
veteran's use of tobacco began in service.  The Board also 
acknowledges the clinical evidence of record that indicates 
that the veteran's tobacco use contributed to the cause of 
death.  However, the Board is bound by established law and 
regulations in its determinations.  As such, the appellant's 
claim must be denied, as she has not submitted a well 
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  There simply is no clinical 
evidence that the veteran's in-service use of tobacco 
contributed to his death, nor is there clinical evidence that 
the veteran was nicotine dependent while in service or prior 
to his death.

As discussed above, there must be evidence that the veteran's 
nicotine dependence arose in service and that the resulting 
tobacco use proximately caused the veteran's death.  See 
VAOPGCPREC 19-97, supra; see also Davis v. West, supra.  
Nicotine dependence is a medical question that must be 
answered by a medical opinion or diagnosis.  Id.  In this 
respect, the Board finds that there is no clinical evidence 
of record whatsoever as to the existence of nicotine 
dependence while the veteran was in service (or at any time 
prior to his death for that matter) or that the veteran's in-
service use of tobacco contributed to his death.  Such 
evidence is required for a well grounded claim of entitlement 
to service connection in this instance.  See Davis v. West, 
supra; see also Caluza v. Brown, supra.  

Here, the veteran's service medical records are silent as to 
the veteran's in-service use of tobacco and do not indicate 
that the veteran was nicotine-dependent while in service.  
The veteran's VA treatment records and May 1993 examination 
reflect the veteran's longstanding use of cigarettes but do 
not offer a diagnosis of nicotine dependence.  The veteran's 
death certificate and correspondence from Dr. N. indicate 
that tobacco use contributed to the cause of death or 
predisposed the veteran to death from arteriosclerotic 
cardiovascular disease, but they do not directly speak to the 
veteran's tobacco use in service or provide a diagnosis of 
nicotine dependence(either in service or after).  The lay 
statements of record, including the appellant's, describe the 
veteran's historical use of tobacco and suggest that the 
veteran tried on more than one occasion to quit 
(unsuccessfully), but nothing in the record indicates that 
these individuals possess the expertise necessary to render 
an opinion as to the veteran's nicotine dependence or the 
effect that the veteran's in-service use of tobacco had on 
his health, ultimately contributing to his death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such issues 
are medical determinations and require medical evidence.  See 
Grottveit v. Brown, supra; Davis v. West, supra.

In reaching this determination, the Board stresses the 
Court's recent decision in Davis v. West and its importance 
in this instance.  In Davis v. West, the Court specifically 
addressed the same contentions and arguments currently 
presented by the appellant and found that the appellant in 
that case had not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Davis v. West, supra.  There must be 
clinical evidence of an etiological 
relationship between the cause of death and the veteran's in-
service tobacco use, regardless of the evidentiary burdens 
this entails, and nicotine dependence cannot be demonstrated 
based on the veteran's long history of smoking, as nicotine 
dependence is a medical question requiring a medical opinion 
or diagnosis.  Id.  Additionally, the Court noted that the 
effects of post service smoking, as an intercurrent cause, is 
relevant to the question of etiology between in-service 
smoking and later post-service diagnoses.  Id.

In light of the above, therefore, the Board finds that the 
appellant has not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  See Davis v. West, supra; Caluza v. Brown, 
supra.

As the appellant's claim is not well grounded, VA is under no 
duty to assist her in the development of her claim.  
38 U.S.C.A. § 5107(a); see also Morton v. West, 12 Vet. App. 
477 (1999).  Further, the appellant has not provided any 
indication of the existence of additional evidence which 
would make her claim well grounded.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).  In this regard, the Board notes that the RO (in 
correspondence to the appellant dated in September 1997) 
specifically requested the veteran's private medical records 
from Dr. N.  To date, no response has been received from 
either Dr. N. or the appellant.  The Board also notes that 
the appellant was put on notice as to the evidence required 
to support her claim in the March 1998 statement of the case.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the appellant has not met her burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

